Citation Nr: 1547638	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  10-36 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a bilateral knee disability, claimed as secondary to the back and/or foot disabilities.

4.  Entitlement to service connection for a hearing loss disability.

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to service connection for a disability manifested by earaches, loss of equilibrium, and headaches.

7.  Entitlement to service connection for a disability manifested by bilateral hand weakness.

8.  Entitlement to service connection for an acquired psychiatric disability-to include post-traumatic stress disorder (PTSD) and depression and anxiety, manifested in part by cold sweats.

9.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	William J. Overby, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1998 to November 1999.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision that, in pertinent part, denied service connection for hearing loss; for tinnitus; for bilateral hand weakness; for a disability manifested by cold sweats; for hypertension; for bilateral foot pain; for bilateral knee pain; for a low back disability; and for a disability manifested by earaches, loss of equilibrium, and headaches.  The Veteran timely appealed.

These matters also came to the Board on appeal from an August 2012 rating decision that denied service connection for PTSD.

Correspondence received from the Veteran in December 2011 reflects that he no longer desired a hearing before RO personnel.

In July 2014, the Veteran and his wife testified during a hearing before the undersigned at the RO.  During the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

Consistent with the Veteran's assertions and the record, the Board re-characterized the appeal as encompassing the issues on the title page.  Specifically, the issue of "cold sweats" is considered part of the issue for a psychiatric disability, given that the Veteran's complaints of this symptom are consistently part of his description of a psychiatric disability.

In October 2014, the Board remanded the matters for additional development.  The Board is satisfied there was substantial compliance with its remand orders for the claims decided below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board also noted in October 2014 that the evidence of record (April 2012 correspondence) raised the issue of service connection for obstructive sleep apnea.  As that issue has not been adjudicated, it is again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of service connection for a low back disability; for a disability manifested by earaches, loss of equilibrium, and headaches; for a disability manifested by bilateral hand weakness; and for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The pre-existing pes planus did not undergo an increase in severity beyond natural progress in active service or within the first post-service year; and current plantar fasciitis was not present during active service, and is not otherwise related to service.

2.  A bilateral knee disability was not present during active service or within the first post-service year, and is not otherwise related to service; nor is it due to or aggravated by a service-connected disability.

3.  The Veteran does not have hearing loss of either ear of such severity so as to be recognized as a disability for VA purposes.

4.  The Veteran has credibly contended that he has experienced ringing in his ears since he was in service.

5.  Resolving all doubt in the Veteran's favor, an acquired psychiatric disability-to include PTSD and depression and anxiety, manifested in part by cold sweats-had its onset in service. 


CONCLUSIONS OF LAW

1.  A bilateral foot disability, to include pes planus and plantar fasciitis, was not incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2015).  

2.  A bilateral knee disability was not incurred in service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3.  A hearing loss disability of either ear was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

4.  Tinnitus is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  An acquired psychiatric disability-to include PTSD and depression and anxiety, manifested in part by cold sweats-was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through August 2008, October 2008, and January 2012 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In each letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran specifically waived RO consideration of the additional evidence submitted following the July 2014 hearing; hence, no re-adjudication followed and no supplemental statement of the case (SSOC) was issued at that time.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or VA's Appeals Management Center (AMC) has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including examinations.  Neither the Veteran nor his agent has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis, sensorineural hearing loss, tinnitus, psychosis, and hypertension are considered chronic under section 3.309.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A.  Bilateral Foot Disability

When a preexisting disease or injury is noted on the entrance examination report, section 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  With regard to Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where a pre-service condition underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2015); Cotant v. Principi, 17 Vet. App. 116, 124, 130 (2003).  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute sufficient evidence for a non-combat Veteran to show increased disability for section 1153 purposes unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b); see also VAOPGCPREC 3-03 (July 16, 2003).

Here, service treatment records at the time of the Veteran's enlistment examination in February 1998 document a finding of mild pes planus, asymptomatic.  The Veteran later was treated for a sprained ankle in August 1999.

The post-service records first show the Veteran's treatment in an Emergency Department for left foot pain, after dropping an object on his foot in July 2003.  At that time there was no fracture and the skin remained intact.

VA treatment records, dated in January 2004, include assessments of 
joint pain, lateral subtalar joint, right foot; pes planus; and plantar fasciitis.  The Veteran then reported foot pain that seemed worse in the morning, more so when walking, and after rest.  He reported having pain, on-and-off, since October 2003.

In August 2008, the Veteran's former supervisor reported noticing the Veteran walked with a limp.

In July 2014, the Veteran testified that he used to run with his boots on for five miles in active service; and that his feet would hurt when he awoke in the mornings and stood up on the hard floor.  He testified that he was assigned to wear soft shoes in active service.  The Veteran also testified that he now put gel-cushion inserts in his shoes; and his wife testified that the Veteran complained of pain shooting from his feet when he drove.  As noted above, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.
 
VA records, dated in October 2014, show a diagnosis of plantar fasciitis, right greater than left.  The Veteran reported pain in the right foot with driving; and he reported trying to stretch, and that custom orthotics were being made.  Examination revealed a loss in ankle motion, but normal manual muscle tests.  There was tenderness to palpation in medial foot, likely due to varus angulation.  Pain in his heel was likely due to spurring and plantar fasciitis.  The VA physician noted that improvement in pain should follow use of custom orthotics and medication.

The Veteran underwent a VA examination in June 2015.  He reported developing foot pain in active service, and that he continued to have pain in his feet throughout the years.  He reported pain in his feet after prolonged walking or standing.  The examiner noted that the Veteran used orthotics.  The diagnosis was pes planus.

The June 2015 examiner opined that the Veteran's pes planus, which clearly and unmistakably existed prior to active service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  In support of the opinion, the June 2015 examiner reasoned that the Veteran's enlistment examination showed a mild asymptomatic pes planus; and that there were no complaints, treatment, or diagnosis of foot pain during active service.  The June 2015 examiner added that the Veteran's current pain in his feet was moderate in severity; and that his increased symptoms were due to his increased weight.  The June 2015 examiner concluded that there was no evidence that the Veteran's pre-existing pes planus was aggravated beyond its natural progression by active service.

Based upon the foregoing, the Board finds that service connection for a bilateral foot disability is not warranted.  In this case, there is no evidence of aggravation in service.  Service treatment records reflect no increase or worsening of the pre-existing pes planus in active service or within the first post-service year, so as to warrant a presumption of aggravation.  In that regard, there are no records of treatment for foot pain in active service.  To the extent that the Veteran now recalls experiencing foot pain in service, notably it did not rise to the level of requiring treatment or any change in duty status.  Moreover, the absence of treatment for a long period after service is evidence against a finding of aggravation.  Maxson v. West, 12 Vet. App. 453 (1999).
 
With regard to the Veteran's current plantar fasciitis, the record first reflects a diagnosis many years after his military discharge from service.  The Veteran is not entitled to direct service connection for plantar fasciitis because there is no competent evidence linking his current disability to any disease or injury in active service.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a bilateral foot disability.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral Knee Disability

The Veteran contends that service connection for a bilateral knee disability is warranted on the basis that the disability is proximately due to or a result of his low back disability or his bilateral foot disability.
The Board notes that service connection has not been established for either a low back disability or for a bilateral foot disability.  Hence, secondary service connection is not applicable in this case, even though the Veteran's claim for service connection for a low back disability remains pending.  As with direct service connection, the theory of entitlement to secondary service connection requires as a threshold matter that there be a current disability.

Here, the record reflects no current bilateral knee disability.  Hence, the Veteran is not entitled to direct service connection for a bilateral knee disability because there is no competent evidence linking a current knee disability to any disease or injury in active service.

Service treatment records do not reflect any findings or complaints of knee pain.  The Veteran underwent no treatment for a bilateral knee disability in active service.  A bilateral knee disability was not found at the time of the Veteran's separation examination from active service in September 1999.

In September 2014, the Veteran testified that a bilateral knee disability is secondary to his low back disability and his bilateral foot disability because of his gait changes.

Again, post-service records show no assessment of a bilateral knee disability.  Here, the evidence of record weighs against a finding that a bilateral knee disability was present during active service or within the first post-service year.

Moreover, the Veteran had been invited specifically in May 2015 to submit evidence to substantiate a claim for secondary service connection, and he did not do so.

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, there is no showing of pertinent disability; and no competent evidence that a bilateral knee disability is in any way related to active service.  
In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a bilateral knee disability.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Hearing Loss Disability

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran contends that service connection for a bilateral hearing loss disability and for tinnitus is warranted on the basis that he was exposed to excessive noise while serving in an artillery unit.  His DD Form 214 reflects the Veteran's primary specialty as a cannon crewmember.  

Service treatment records at the time of the Veteran's enlistment examination in February 1998 show that he underwent audiometric testing.  The report of this testing reveals pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
0
0
LEFT
10
10
5
25
15

Audiometric testing in August 1999, at the time of the Veteran's separation from active service, revealed normal hearing, bilaterally.  The Veteran reported no trouble hearing at that time.  Pure tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
0
-5
LEFT
0
10
5
0
0

Here, there is no evidence of sensorineural hearing loss manifested to a compensable degree within the first post-service year, and no basis to presume its onset in service.  

The Veteran underwent a VA examination in January 2009.  He reported noise exposure to blasts and explosions in noncombat and training environments in active service.  Tympanograms were within normal limits, with significant negative pressure on the left.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
25
15
LEFT
10
20
20
15
15

The January 2009 VA examiner noted that the Veteran's hearing in each ear was within normal limits; audiologic test results were clinically normal.

In July 2014, the Veteran testified that he was an artillery man in active service, and that he shot rounds out of a pallet and tank.  Specifically, he was the driver, with rounds going off that were really loud.  The Veteran testified that he was given small, little ear plugs to use, but that the earplugs would deteriorate when out in the field for 30 or 45 days and did not work.  The Veteran testified that, currently, when watching television, he had to turn the volume up considerably high.

The Veteran underwent a VA examination in June 2015.  The examiner noted the Veteran's military specialty as an artilleryman in active service, associated with a high probability of exposure to hazardous levels of noise.  Tympanograms were within normal limits, with significant negative pressure on the left.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
20
25
LEFT
10
20
15
15
15

The June 2015 examiner found that the Veteran's bilateral hearing currently remained within normal limits.  In essence, comparison of audiometric testing at entry and at separation revealed no significant changes in thresholds and no high frequency shift suggestive of hearing changes due to noise.  While the June 2015 examiner noted a high probability of exposure to hazardous levels of noise, such exposure does not necessarily cause a change in hearing; rather, such exposure indicates that the potential exists for such a change based on the loudness of the noise.

Here, there is no competent evidence that establishes that the Veteran has, or ever has had, hearing loss of either ear recognized as a disability for VA purposes.   

To the extent the Veteran is claiming that he noticed difficulty hearing since service, he is competent to attest to this.  However, it is not a reliable gauge, as hearing loss for VA compensation purposes is measured by audiometric findings.  See 38 C.F.R. § 3.385.  Accordingly, the Veteran is not competent to claim that he has a hearing loss disability for VA compensation purposes as this requires clinical testing, and an interpretation of the results by a trained professional.  As detailed on VA audiometric examinations, hearing is within normal limits for VA compensation purposes; this clinical evidence is more probative than the Veteran's sense that he has some hearing difficulty since service.  The Board does not doubt that the Veteran has experienced the sensation of hearing less than he used to; however, the audiological evaluations have consistently yielded results establishing that he does not have hearing loss to such a severity as to be recognized as a disability under the provisions of 38 C.F.R. § 3.385.   

A clear preponderance of the evidence is against a finding that the Veteran currently has a hearing loss disability of either ear.  Therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  

D.  Tinnitus

As noted above, service connection may be granted for an organic disease of the nervous system when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  It is appropriate to consider tinnitus an organic disease of the nervous system and, therefore, a presumptive disability.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) therefore apply to tinnitus. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

During a January 2009 VA examination, the Veteran reported that he first started to notice tinnitus during advanced infantry training; and that he did not connect onset to any specific precipitating event.  He reported the tinnitus as recurrent and as occurring two-to-three times daily, and lasting a couple of minutes.  Because audiology testing revealed hearing loss to be within normal limits, the January 2009 examiner indicated that the Veteran's complaint of tinnitus required referral to another provider for determination of etiology.

In July 2010, the Veteran reported that he continued to hear a ringing bothersome noise in his ears on a daily basis.

In July 2014, the Veteran testified that he had headaches and ringing in his ears in active service.  He testified that he was given small earplugs to wear, but that the earplugs later deteriorated when out in the field for 30 to 45 days and that they did not work.  

As noted above, the June 2015 VA examiner considered the Veteran's military specialty as an artilleryman in active service, associated with a high probability of exposure to hazardous levels of noise; and found that the Veteran's hearing currently remained within normal limits.  The June 2015 examiner opined that the Veteran's tinnitus was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  In support of the opinion, the June 2015 examiner opined that when there are no changes in hearing attributable to noise from a specific exposure or period of exposure, it is less likely that tinnitus is due to that exposure (cite omitted); and that there was no diagnosis or complaint of tinnitus during active service.  The June 2015 examiner suggested that etiology of the Veteran's tinnitus was idiopathic.

In this case, the Board finds that the evidence is in favor of finding that the Veteran's tinnitus was incurred in service.  The Board acknowledges the June 2015 VA opinion, in which the examining audiologist opined that the Veteran's tinnitus was less likely as not caused by or a result of military-related acoustic trauma, because there was no current hearing loss and there were no complaints of tinnitus noted in service treatment records, even though acknowledging that the Veteran's military occupation very likely exposed him to high risk noise.  The Board finds this opinion to be less persuasive than the Veteran's lay statements.  In particular, the examiner recognized the high risk noise exposure in service, and that the Veteran has consistently claimed that he has had tinnitus since he was in service, but relied on the lack of a hearing loss disability and the absence of documented treatment in service to find against the relationship.  This is an inadequate reason for a negative finding.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also, Hensley v. Brown, 5 Vet. App. 155 (1993).  

Without the VA opinion, the Board is left with the Veteran's contentions, which have been consistent throughout the appeal.  Particularly, the Veteran contends that he was exposed to excessive noise in active service from rounds that were shot out of a pallet and tank while he was the driver.  The Veteran testified that he always had headaches and ringing in his ears in active service, and that he could be in a quiet room and it would still be loud; and that the tinnitus still haunts him to this day.  

The Veteran is competent to report symptoms he has experienced through his senses, such as ringing in his ears.  Service personnel records, and particularly the Veteran's DD Form 214, reflect his primary specialty as a cannon crewmember for 1 year 2 months.  Furthermore, his statements are consistent with the circumstances of his service, and thus the Board finds that there is credible evidence of the Veteran's experiencing ringing in his ears in service.  The Veteran has also consistently stated that he has continued to experience this ringing ever since service.  The Board has no reason to doubt the credibility of the Veteran's statements.  As such, the Board finds that he has adequately established a continuity of symptomatology since service for the chronic disease of tinnitus.  As such, service connection is warranted.  

E.  Acquired Psychiatric Disability

The Veteran contends that his claimed psychiatric disability-to include PTSD and depression and anxiety, manifested in part by cold sweats-had its onset in active service.  His personnel records reflect that he served in Korea from September 1998 to October 1999.

Service treatment records do not reflect any findings or complaints of depression or anxiety, or of difficulties sleeping or awakening in cold sweats.

In July 2010, the Veteran reported that, since active service, he has awoken in the middle of the night in cold sweats and has nightmares nightly; and that he has dreams about firing shots at the enemy and running for his life.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability that are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

In September 2011, the Veteran's treating psychiatrist noted that the Veteran had experienced numerous alerts in the middle of the night while serving in Korea, and that he constantly underwent practice fire.  The Veteran also had witnessed a vehicle accident where a guard rail went through the chest of a fellow soldier.  The psychiatrist noted that the Veteran began having nightmares while stationed in Korea; and that he currently had nightmares every night, and awoke in panic and sweats.  The Veteran averaged only two-to-three hours of sleep per night, and had panic attacks at least two-to-three times per week.  The Veteran also had intrusive thoughts, startled easily, was hypervigilant, and could not tolerate anyone behind him.  His memory was impaired; and he had difficulty concentrating, making decisions, learning new information, and processing emotions in context.  Axis I diagnoses included chronic PTSD and chronic major depression.

VA treatment records, dated in 2013 and in 2014, show positive screenings indicative of severe depression.

In July 2014, the Veteran testified that his unit in Korea was located near the DMZ; and that there were numerous alerts in the middle of the night, and that they constantly underwent practice fire.  On one occasion, the Veteran stated that his unit "got suited up" and was waiting on fire; and that everyone called their families to say goodbye.  The incident involved a fishing boat crossing the DMZ line, and resulting in a conflict.  The Veteran also testified that whenever the siren sounded, his unit geared up, not knowing if it was the real war; and that the alerts themselves became emotionally devastating.  The constant loud practice fire also caused the Veteran tremendous fear every time he heard a banging sound, and that he often cried due to his state of mind.  In August 2014, each of the Veteran's parents confirmed getting a "good-bye" call from the Veteran in Korea.

The second incident involved the Veteran's witnessing of a tragic fatality where a motor vehicle ran into a bridge; and the guard rail lodged through the chest of an officer, who was screaming for help.  The Veteran testified that he and several soldiers went to aid the officer while paramedics were in route.  However, the Veteran described the situation as hopeless, and it left him feeling like he had failed the officer.  The Veteran reported becoming emotionally disturbed and having uncontrollable anxiety.  He repeatedly had nightmares about the incident and awoke in cold sweats.  Casualty reports obtained from the Department of Defense have corroborated the occurrence of this incident.

VA treatment records, dated in 2015, include assessments of chronic PTSD.

The report of a June 2015 VA examination reflects that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria.  The June 2015 examiner opined that it is possible that the Veteran does have a DSM-5 diagnosis that includes mental health symptoms and impairment that are clinically significant and distressing to the Veteran.  However, the June 2015 examiner could not ascertain, without undue speculation, the type or severity of symptoms the Veteran was experiencing or his current level of functioning, due to clear embellishment or exaggeration of most mental health symptoms on psychological testing.  Clinical findings did suggest, however, that each of the Veteran's stressors was adequate to support a diagnosis of PTSD; and that at least one stressor was related to the Veteran's fear of hostile military or terrorist activity.

Although the Veteran's stressors were found adequate to support a diagnosis of PTSD, the June 2015 examiner opined that the Veteran's current symptoms did not meet full criteria for PTSD under DSM-5.

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and replace them with references to the recently updated Fifth Edition (DSM-5). The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  The provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, such as this case.  Here, the RO certified the Veteran's appeal to the Board in August 2011 and, therefore, the claim is governed by DSM-IV.

In this case, the Veteran is competent to report what has occurred since service because his statements are regarding his first-hand knowledge of factual matters, that is, symptoms that the Veteran experienced from the time of his separation forward.  Furthermore, the Board finds that the Veteran is credible in this regard.  The available treatment records indicate a longstanding history of symptomatology.  Also, the Veteran's statements are consistent with clinical findings of a severe depression in 2013 and in 2014, and with chronic PTSD in 2015.

Here, the June 2015 examiner considered the diagnostic criteria for PTSD under DSM-5, rather than the applicable diagnostic criteria for PTSD under DSM-IV.  As such, the June 2015 examiner's opinion lacks probative value.

On the other hand, the June 2015 examiner did find that the Veteran's in-service stressors support a diagnosis of PTSD, in compliance with the Board's prior remand.  The lay statements of record also support a finding of continuity of symptomatology of depression and anxiety since active service.  Given the September 2011 diagnosis of chronic PTSD by the Veteran's treating psychiatrist, the competent and credible lay statements, and the June 2015 finding that in-service stressors support a diagnosis of PTSD; and resolving all reasonable doubt in his favor, the Board finds that an acquired psychiatric disability, to include 
PTSD and depression and anxiety, manifested in part by cold sweats, had its onset in active service.  See 38 C.F.R. § 3.102 (2015).  



ORDER

Service connection for a bilateral foot disability is denied.

Service connection for a bilateral knee disability, to include as secondary to a low back disability or to a bilateral foot disability, is denied.

Service connection for a bilateral hearing loss disability is denied.
  
Service connection for tinnitus is granted.

Service connection for an acquired psychiatric disability-to include PTSD and depression and anxiety, manifested in part by cold sweats-is granted.


REMAND

Low Back Disability

The Veteran contends that service connection for a low back disability is warranted on the basis that he lifted rounds every day as an artilleryman in active service, which put strain on his back; and on one occasion, the Veteran fell while carrying a heavy machinegun and injured his back.  He was placed on light duty for a while.

Service treatment records show that the Veteran was treated for low back pain on several occasions in active service.  In December 1997, the Veteran reported low back pain of three weeks' duration.  The assessment then was low back pain from over exertion.  Mechanical low back pain was diagnosed in June 1998.  In December 1998, the Veteran reported that he hurt his back in a car accident; and that he then felt a sharp pain in his lower back when lifting an M19.  Records show that he was provided physical therapy for recurrent low back pain in June 1999.  He also reported that jumping and running caused his back to hurt, and that arching his back in the push-up position released the pain.  Clinical evaluation revealed sacroiliac joint tenderness, and the assessment again was mechanical back pain.  No low back disability was noted at the time of the Veteran's separation examination from active service in September 1999.

Several former service members who had served with the Veteran confirmed that the Veteran had fallen while carrying a large weapon, and that he reported problems with his back following the incident.

The report of a February 2009 VA examination includes a diagnosis of lumbosacral strain.  In a June 2009 addendum, the February 2009 examiner then noted little documentation of chronic low back problems after service to the present time; and opined that it would be less likely than not that the Veteran's current daily low back condition had its origins in active service.  The rationale for the opinion was a lack of documentation for continuing chronicity post-service.

In July 2014, the Veteran testified that he had strained his back in active service, and that his back had not been the same since the incident.  He testified that he self-medicated and had gone to the Emergency Room on several occasions-the last time being six months ago.  The Veteran again testified that he did not obtain regular treatment for his low back disability post-service because he had no health insurance.   The Board finds the Veteran testimony to be credible.

In its prior remand, the Board noted that the rationale of the June 2009 addendum opinion was inadequate.  This was so primarily because there is no diagnosis of arthritis of the lumbar spine in this case.  A chronic disability listed in 38 C.F.R. § 3.309(a), such as arthritis, has not been diagnosed; therefore, reports of continuity of symptomatology do not assist the Veteran for purposes of establishing service connection.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012).  Moreover, the lack of treatment post-service can be but one factor for consideration; the Veteran's lay statements, which the Board finds credible, must also be considered.

In this case, although a low back disability was not diagnosed during the June 2015 VA examination, the Board observes that the February 2009 VA examination report and VA treatment records during the pendency of the appeal include a diagnosis of lumbosacral strain.
Given that this diagnosis of record satisfies the current disability threshold as existing at the time the Veteran's claim was filed, the Board requires a clarifying medical opinion to ascertain whether the Veteran's previously diagnosed lumbosacral strain is related to his active service.  38 C.F.R. § 3.159(c)(4) (2015).

Earaches, Loss of Equilibrium, and Headaches

The Veteran seeks service connection for a disability manifested by earaches, loss of equilibrium, and headaches; and has asserted that the claimed disability is part and parcel of, or is secondary to his now service-connected tinnitus.  As detailed above, there is credible evidence of in-service noise exposure.

In September 2008, the Veteran reported that the loud ringing in his ears caused "headaches that feel like [his] eyes are going to pop out [his] head."

The report of a January 2009 VA examination reflects that the Veteran reported "dizziness in small spaces."

In July 2010, the Veteran contended that his earaches and headaches "come from the constant noise" he hears in his head.

In July 2014, he testified that his tinnitus also caused some pain at times, which he  described as headaches and dizziness.  The Veteran's testimony is considered both competent and credible.  

VA records show that the Veteran denied headaches in September 2014.

The report of a June 2015 VA examination reflects normal external ear, normal ear canal, normal tympanic membrane, normal gait, normal or negative Romberg test, normal or no vertigo or nystagmus during Dix Hallpike test, and normal limb coordination test.  The examiner found no pathology to render a diagnosis.  

Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service. Horowitz v. Brown, 5 Vet. App. 217 (1993). 

Moreover, with regard to secondary service connection, VA should seek a medical opinion regarding whether a disability manifested by earaches, loss of equilibrium and headaches is caused or aggravated by the service-connected tinnitus.  Hence, the Board cannot resolve this matter without further medical clarification.

Bilateral Hand Weakness

The Veteran contends that service connection for a disability manifested by bilateral hand weakness is warranted on the basis that repetitive motions in the performance of his duties in artillery resulted in his current wrist problems.

Service treatment records do not reflect any findings or complaints of bilateral hand weakness or wrist problems.

The post-service records show that the Veteran was treated in the Emergency Department for left hand pain and weakness of one week's duration in February 2010.  Examination revealed tenderness with palpation of the left hand over palmaris longus and base of thenar eminence.  There was a negative Phalen sign; there was no carpal metacarpal joint tenderness, swelling, or erythema.  Range of motion in five fingers and left wrist was intact.  The impression was left hand weakness/pain 2/2 tendonitis.  The examiner noted that the left hand pain was not in joints, but rather tendons, and pain was likely 2/2 tendonitis.  The Veteran was given a wrist cock-up splint to wear as needed.

He again was treated for wrist pain in April 2011, and he took over-the-counter medications.  In January 2012, the Veteran complained of wrist pain, and also complained of numbness of his fingertips and wrist; and that his grip had decreased.  The assessment then was rule-out carpal tunnel syndrome.  He was referred for electromyography testing.

With regard to such electromyograph testing, it does not appear that any results have been associated with the claims file.  Nor is there any indication that the record does not exist or that further attempts to obtain the record would be futile.  38 C.F.R. § 3.159(c)(2), (e)(1) (2015).  

In July 2014, the Veteran testified that he was the number one man in his unit in active service, who turned the rounds to a specific burst, by keying in the numbers by grinding and by turning, and constantly doing a twisting motion of the wrists.  He testified that he could never make a strong fist, and that his wrists on both hands hurt a lot.  He also testified that he had to "break track" (similar to poking out individual pieces in a chain) on vehicles about every six months.  He testified that his hands and fingers just felt weak in active service, and that he now had tingly feelings around his wrists.  The Veteran testified that he wore a wrist brace, and that his symptoms have continued since active service.  His testimony is both competent and credible.

The report of a June 2015 VA examination reveals that no electromyograph studies were performed, and that the examiner found no pathology to render a diagnosis.  Here, the examiner did note mild symptoms of numbness, and paresthesias and/or dysesthesias in both upper extremities.

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  However, the Board recognizes the Court's decision in Romanowsky v. Shinseki, 26 Vet. App. 303 (2013), which held that a claimant satisfies the current disability threshold when a disability exists at the time his or her claim was filed, even if the disability resolves prior to VA's adjudication of the claim.
In this case, although a disability manifested by bilateral hand weakness was not diagnosed during the June 2015 VA examination, the Board observes that VA treatment records during the pendency of the appeal include a diagnosis of left hand weakness/pain 2/2 tendonitis in February 2010.

Given that this diagnosis of record satisfies the current disability threshold as existing at the time the Veteran's claim was filed, the Board requires a clarifying medical opinion to ascertain whether the Veteran's previously diagnosed left hand weakness/pain 2/2 tendonitis is related to his active service.  38 C.F.R. § 3.159(c)(4) (2015).

Hypertension 

The Veteran seeks service connection for hypertension; and has asserted that the claimed disability is part and parcel of, or is secondary to his now service-connected psychiatric disability, to include PTSD and depression and anxiety, manifested in part by cold sweats.

His service treatment records do not reflect any treatment for hypertension or for elevated blood pressure.  A blood pressure reading at the time of the Veteran's separation examination from active service in September 1999 was 120/80 (sitting).

VA treatment records show assessments of hypertension in 2010, which did not require medication.

A VA examiner in June 2015 opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  In support of the opinion, the examiner reasoned that the Veteran's hypertension was caused by obesity.

Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service. Horowitz v. Brown, 5 Vet. App. 217 (1993). 

Moreover, with regard to secondary service connection, VA should seek a medical opinion regarding whether hypertension is caused or aggravated by the service-connected psychiatric disability, to include PTSD and depression and anxiety, manifested in part by cold sweats.  Hence, the Board cannot resolve this matter without further medical clarification.

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to how he can substantiate his claims for service connection for (a) a disability manifested by earaches, loss of equilibrium, and headaches as secondary to the service-connected tinnitus; and (b) hypertension, as secondary to the service-connected psychiatric disability, to include PTSD and depression and anxiety, manifested in part by cold sweats. 

2.  Obtain the Veteran's outstanding VA treatment records, from July 2015 forward; and obtain results of any electromyograph studies conducted since January 2012, and associate them with the Veteran's claims file (electronic).

All attempts to fulfill this development should be documented in the claims file.  If, after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO or VA's Appeals Management Center (AMC) must notify the Veteran and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

3. Return the June 2015 VA examination report to the examiner (or, if that examiner is unavailable, a suitable substitute) for an addendum expressing an opinion as to:  

Whether the Veteran's diagnosed lumbosacral strain in February 2009 is related to the Veteran's active service-specifically, to include the injury to his low back in active service when he fell while carrying a heavy machinegun, as credibly reported by the Veteran.  While the examiner did not diagnose such disability on examination in June 2015, it was diagnosed during the pendency of the claim and thus an opinion as to etiology should be provided.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  

The Veteran's claims file (electronic), to include a copy of this REMAND, must be made available to the examiner designated; and the examination report should note review of the file.

4.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of earaches, loss of equilibrium, and headaches, and the likely etiology of each disease or injury.  The examiner should specifically address in the examination report whether or not the Veteran has a disability manifested by earaches, loss of equilibrium, and headaches.  

(a)  For any current disability identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred during active service-specifically, to include in-service noise exposure from rounds that were shot out of a pallet and tank while the Veteran was the driver, as credibly reported by the Veteran; and the Veteran's account of continuing symptoms of earaches, loss of equilibrium, and headaches since then.  

(b)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected tinnitus (1) caused or (2) aggravated (i.e., permanently increased in severity beyond the natural progress) any current disability manifested by earaches, loss of equilibrium, and headaches, beyond the natural progress.  

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

The Veteran's claims file (electronic) must be made available to the examiner designated to examine the Veteran, and the examination report should note its review.

5. Return the June 2015 VA examination report to the examiner (or, if that examiner is unavailable, a suitable substitute) for an addendum expressing an opinion as to:  

Whether the Veteran's diagnosed left hand weakness/pain 2/2 tendonitis in February 2010 is related to the Veteran's active service-specifically, to include turning the "rounds to a specific burst" and constantly doing a twisting motion of the wrists, as credibly reported by the Veteran.  While the examiner did not diagnose such disability on examination in June 2015, it was diagnosed during the pendency of the claim and thus an opinion as to etiology should be provided.  

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.    
The Veteran's claims file (electronic), to include a copy of this REMAND, must be made available to the examiner designated; and the examination report should note review of the file.

6.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of hypertension, and the likely etiology of the disease or injury.  Specifically, 

(a)  The examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that hypertension is the result of disease or injury incurred during active service-specifically, to include in-service nightmares while stationed in Korea and awakening in cold sweats, as credibly reported by the Veteran; and the Veteran's account of continuing symptoms of elevated blood pressure since then.  

(b)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected psychiatric disability, to include PTSD and depression and anxiety, manifested in part by cold sweats-to include medications taken for treatment-(1) caused or (2) aggravated (i.e., permanently increased in severity beyond the natural progress) any current hypertension beyond the natural progress.  

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file (electronic) must be made available to the examiner designated to examine the Veteran, and the examination report should note its review.

7.  Thereafter, readjudicate the claims remaining on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his agent until they are notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


